          Case 18-03244 Document 31 Filed in TXSB on 03/14/19 Page 1 of 37




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

                                                   §
 In re:                                            §     Chapter 11
                                                   §
 VANGUARD NATURAL RESOURCES,                       §     Case No. 17-30560
 LLC, et al.,                                      §
                                                   §     (Jointly Administered)
                            Reorganized Debtors.   §
                                                   §
                                                   §
 VANGUARD OPERATING, LLC,                          §
                                                   §
                                   Plaintiff,      §
 v.                                                §
                                                   §
 SUBLETTE COUNTY TREASURER, Wyoming                §   Adversary Pro. No. 18-03244
 NATRONA COUNTY TREASURER, Wyoming                 §   Adversary Pro. No. 18-03245
 BOARD OF CAMPBELL COUNTY                          §   Adversary Pro. No. 18-03246
 COMMISSIONERS, solely in its official capacity    §
 JOHNSON COUNTY TREASURER, Wyoming                 §   Adversary Pro. No. 18-03247
 CARBON COUNTY TREASURER, Wyoming                  §   Adversary Pro. No. 18-03248
 PARK COUNTY TREASURER, Wyoming                    §   Adversary Pro. No. 18-03249
 SWEETWATER COUNTY TREASURER,                      §   Adversary Pro. No. 18-03250
 Wyoming                                           §
                                                   §
                                   Defendants.     §
                                                   §

                 PLAINTIFF’S OMNIBUS RESPONSE IN OPPOSITION TO
                 DEFENDANTS’ MOTIONS FOR SUMMARY JUDGMENT




153892.01600/117929868v.5
           Case 18-03244 Document 31 Filed in TXSB on 03/14/19 Page 2 of 37




                                                    TABLE OF CONTENTS


Preliminary Statement .................................................................................................................... 1
Supplemental Statement of Undisputed Facts and Procedural History ......................................... 2
Argument ....................................................................................................................................... 5
     I. The Preferential Transfers. ................................................................................................. 5
           A. The Preference Defendants’ Arguments Are Subject to Disputed Issues of Material
              Fact That Preclude Summary Judgment on Plaintiff’s Preference Claims. ................. 5
           B. The 2016 Ad Valorem Taxes Were Antecedent Debts. ............................................... 6
                1. There Are Specific Penalties for Late Payment of Ad Valorem Taxes Under
                   Applicable Wyoming Law. .................................................................................... 6
                2. Taxes Are Antecedent Debts Once They Are Due and Payable; Section 547(a)(4)
                   Was Intended to Protect Against the Recovery of Estimated Taxes. .................... 9
                3. Controlling Fifth Circuit Precedent Demonstrates that Interest on Unpaid Taxes
                   Constitutes a Penalty. ........................................................................................... 11
                4. Wyoming’s 18% Interest Rate on Unpaid Ad Valorem Taxes is a Penalty Under
                   Hardee’s Four-Factor Test. .................................................................................. 13
           C. Avoidance and Recovery of the Preferential Transfers Will Benefit Creditors of
              Plaintiff’s Estate Directly and Indirectly. .................................................................. 18
           D. The Closing of Plaintiff’s Bankruptcy Case Did Not Extinguish These Causes of
              Action. ........................................................................................................................ 22
     II. The Satisfied Claim. ......................................................................................................... 24
     III. The Improper Distribution. .............................................................................................. 25
           A. Counts I and III of Plaintiff’s Complaint Properly Invoke the Court’s Equitable
              Powers to Claw Back the Improper Distributions. .................................................... 25
           B. Defendants Were Unjustly Enriched by the Improper Distributions Because They
              Violated the Plan and Discharge Injunctions to Obtain Payment of Discharged
              Claims. ....................................................................................................................... 27
           C. The Improper Distributions Were Not Voluntary and the Voluntary Payment Rule
              Should Not Be Applied. ............................................................................................. 30
           D. Defendants’ Alleged Reliance on the Taxes Order is Implausible on its Face. ......... 32
Conclusion ................................................................................................................................... 33




153892.01600/117929868v.5
           Case 18-03244 Document 31 Filed in TXSB on 03/14/19 Page 3 of 37




           Vanguard Operating, LLC, files this omnibus response (the “Response”) in opposition to

each Motion for Summary Judgment filed against Plaintiff by the above-captioned Defendants in

their respective adversary proceedings (collectively, “Defendants’ Motions for Summary

Judgment”), 1 and respectfully states as follows:

                                     PRELIMINARY STATEMENT

           Defendants hold payments that the Bankruptcy Code and equity demand they disgorge.

Lacking a meritorious defense to any of Plaintiff’s claims, Defendants have instead opted to throw

the proverbial kitchen sink at Plaintiff through their summary judgment motions. None of their

myriad defenses succeed. At bottom, the 18% interest rate and other penalties Wyoming imposes

on unpaid ad valorem taxes render them antecedent debts that may be avoided as preferences, the

recovery of which will directly and indirectly benefit creditors of Plaintiff’s estate.

           The Final Decree plainly preserved Plaintiff’s claims irrespective of any statutes of

limitations that would otherwise apply and binds Defendants under Republic Supply Co. v. Shoaf. 2

Their argument that the Final Decree did not address chapter 5 avoidance actions that might be

filed by Plaintiff in the future does not succeed, no matter whether Defendants disguise it as an

attack on (1) the order itself, (2) the satisfaction of the Fifth Circuit’s “transactional test” as an

element of the doctrine of res judicata, or (3) the application of res judicata through the “due

process” exception thereto. Even if the Final Decree were unenforceable, Plaintiff would be

entitled to relief from it as a void judgment under Federal Rule of Civil Procedure 60(b)(4).

           Finally, because Defendants violated the Plan and the Bankruptcy Code discharge

injunctions by invoicing Plaintiff for their discharged tax claims, it would be inequitable and


1
  References to “Docket No.” refer to the docket in Chapter 11 Case No. 17-30560. References to any adversary
proceeding docket will be preceded by the name of the county that is the Defendant therein.
2
    815 F.2d 1046 (5th Cir. 1987).



153892.01600/117929868v.5
            Case 18-03244 Document 31 Filed in TXSB on 03/14/19 Page 4 of 37




contrary to foundational principles of bankruptcy law to permit them to retain the payments that

they procured thereby. The payments were not authorized under the Plan. Considering Plaintiff’s

discharge and Defendants’ wrongful conduct, the Court may exercise its equitable powers to

declare that the payments were improper distributions under the Plan and order that they be

disgorged by Defendants. Alternatively, the payments must be disgorged to prevent Defendants

from being unjustly enriched by their inequitable conduct. Defendants’ alleged reliance on the

“voluntary” payments and the authorizations contained in the Taxes Order (defined below) is

disingenuous, ignores Defendants’ role in illegally eliciting the payments, and distorts the

unambiguous language of the order, which was superseded by the Plan in any event.

           Accordingly, the Court should deny Defendants’ Motions for Summary Judgment. 3

                              SUPPLEMENTAL STATEMENT OF
                       UNDISPUTED FACTS AND PROCEDURAL HISTORY

           Vanguard incorporates the Statement of Undisputed Facts and Procedural History set forth

in each Motion for Summary Judgment filed by Plaintiff against Defendants (collectively,

“Plaintiff’s Motions for Summary Judgment”), 4 and supplements them as provided herein.

           On January 1, 2016, Plaintiff was assessed ad valorem taxes on its 2015 oil and gas

production (the “2016 Ad Valorem Taxes”). 5 The first-half installments of the 2016 Ad Valorem

Taxes were due to Defendants on September 1, 2016, and payable on November 10, 2016. 6 If the



3
 Defendant Campbell County Commissioners also inexplicably demands that the proof of claim it timely filed for
certain other prepetition ad valorem taxes be allowed, despite its own admission that the claim has been satisfied.
While not among the central issues in this case, Defendant should be denied summary judgment on this claim, as well.
4
 Initially capitalized terms used, but not defined herein shall have the meanings ascribed to them in Plaintiff’s Motions
for Summary Judgment.
5
  See Wyo. Stat. § 39-13-103(b)(i)(A) (“All taxable property shall be annually listed, valued and assessed for taxation
in the county in which located and in the name of the owner of the property on January 1.”); 011-0005-6 Wyo. Code
R. § 5(a)(i) (providing that the amount of tax to be paid in a tax year is “determined from the gross production of
minerals for the previous calendar year”).
6
    Wyo. Stat. § 39-13-108(b)(i).


                                                           2
153892.01600/117929868v.5
            Case 18-03244 Document 31 Filed in TXSB on 03/14/19 Page 5 of 37




entire tax was paid on or before December 31, 2016, “no interest or penalty [was] chargeable.” 7

Defendants Campbell County Commissioners, Johnson County, and Sublette County (collectively,

the “Preference Defendants”) invoiced Plaintiff for the first-half installments of the 2016 Ad

Valorem Taxes in September 2016. 8

           Notwithstanding the foregoing deadlines, Plaintiff did not pay the first-half installments of

the 2016 Ad Valorem Taxes by November 10, 2016, 9 and the taxes became delinquent. 10 Plaintiff

did not pay the first-half installments of the 2016 Ad Valorem Taxes to the Preference Defendants

until January 31, 2017 (the “Preferential Transfers”), 11 the eve of the filing of the Reorganized

Debtors’ bankruptcy cases. Thus, it paid the taxes after the last date on which (if paid in full) they

were payable without interest or penalty. 12

           During the delinquent period, the taxes incurred interest at a rate of 18% per annum under

applicable Wyoming law. 13 As set forth in the Declaration of Plaintiff’s expert John D.

Baumgartner (the “Baumgartner Declaration”) (attached hereto as “Exhibit C”) and explained in

section I.B.4 below, the 18% interest rate was used by Defendants as a financial sanction to force

compliance with the deadlines for paying ad valorem taxes. 14 It was generally less than a quarter



7
    Id.
8
    The invoices are attached hereto as “Exhibit A.”
9
  Declaration of John D. Monroe in Support of Plaintiff’s Omnibus Response in Opposition to Defendants’ Motions
for Summary Judgment ¶ 4 (the “Monroe Declaration”) (attached hereto as “Exhibit B”).
10
   See Wyo. Stat. § 39-13-108(b)(iii) (“Taxes are delinquent pursuant to paragraph (ii) of this subsection when a
taxpayer or his agent knew or reasonably should have known that the total tax liability was not paid when due.”).
11
     Monroe Declaration ¶ 6.
12
  See Wyo. Stat. § 39-13-108(b)(i) (“If the entire tax is paid on or before December 31, no interest or penalty is
chargeable.”).
13
   See Wyo. Stat. § 39-13-108(b)(ii) (“The balance of any tax not paid as provided by paragraph (i) of this subsection
is delinquent after the day on which it is payable and shall bear interest at eighteen percent (18%) per annum until
paid or collected.”).
14
     Baumgartner Declaration ¶ 6.


                                                          3
153892.01600/117929868v.5
             Case 18-03244 Document 31 Filed in TXSB on 03/14/19 Page 6 of 37




of Wyoming’s and Defendants’ cost to borrow funds through issuing debt and was well above any

rate that would be necessary to compensate the government for the delayed collection of taxes. 15

            The second-half installments of the 2016 Ad Valorem Taxes were due on March 1, 2017,

and payable on May 10, 2017. 16 Defendant Campbell County Commissioners filed Claim 311 for

the second-half installment of the 2016 Ad Valorem Taxes against Plaintiff. 17 Plaintiff paid the

second-half installments of the 2016 Ad Valorem Taxes to Defendant in full during the pendency

of the Reorganized Debtors’ bankruptcy cases. 18

            Accordingly, in addition to its causes of action relating to the Improper Distributions

(which are the subject of Plaintiff’s Motions for Summary Judgment), Plaintiff’s Complaints

against Defendants Campbell County Commissioners, Johnson County, and Sublette County

included causes of action for:

                    1.       The avoidance and recovery of the first-half installments of the 2016 Ad
                             Valorem Taxes as preferential transfers; and

                    2.       The disallowance of Campbell County’s proof of claim for the second-half
                             installment of the 2016 Ad Valorem Taxes as a satisfied claim.

On February 21, 2019, Defendants moved for summary judgment on all counts. Plaintiff files this

omnibus Response in opposition to each of Defendants’ Motions for Summary Judgment.




15
     Id. ¶ 22.
16
     Wyo. Stat. § 39-13-108(b)(i).
17
  The filing of Defendant’s proof of claim is evidenced in the official claims register for the Reorganized Debtors’
bankruptcy cases, which is maintained by their official claims and noticing agent, Prime Clerk LLC.
18
     Defendant’s Answer and Counterclaims ¶¶ 16, 65 [Campbell Docket No. 11].


                                                         4
153892.01600/117929868v.5
            Case 18-03244 Document 31 Filed in TXSB on 03/14/19 Page 7 of 37




                                                   ARGUMENT

I.         THE PREFERENTIAL TRANSFERS.

           A.       The Preference Defendants’ Arguments Are Subject to Disputed Issues of
                    Material Fact That Preclude Summary Judgment on Plaintiff’s Preference
                    Claims.

           The Preference Defendants’ arguments that they are entitled to summary judgment on

Plaintiff’s preference claims completely gloss over the existence of pervasive issues of disputed

material facts regarding whether:

                    1.       Wyoming’s 18% interest rate on unpaid ad valorem taxes constitutes a
                             penalty and the 2016 Ad Valorem Taxes were antecedent debts for the
                             purposes of section 547(a)(4) of the Bankruptcy Code. Indeed, the Hardee
                             test, cited by the Preference Defendants for the proposition that Wyoming’s
                             18% interest rate is not a penalty, requires examination of intensely factual
                             issues. Accordingly, Plaintiff attaches and relies upon the Baumgartner
                             Declaration.

                    2.       Avoidance and recovery of the 2016 Ad Valorem Taxes would benefit the
                             estate. As explained in section I.C below, there are both direct and indirect
                             benefits that may accrue to the estate as a result of Plaintiff’s recovery of
                             the 2016 Ad Valorem Taxes.

On these issues, the Court “must view the facts in the light most favorable to the non-moving

party,” i.e., Plaintiff, “and draw all reasonable inferences in its favor.” 19 Drawing all reasonable

inferences in Plaintiff’s favor, there plainly is a dispute of material fact that “preclude[s] the entry

of summary judgment” on Plaintiff’s preference claims because these facts “affect the outcome of

the suit under the governing law.” 20 Thus, Plaintiff is entitled to a trial on the merits on its

preference claims.




19
     Salazar-Limon v. City of Houston, 826 F.3d 272, 276 (5th Cir. 2016).
20
     Id.


                                                           5
153892.01600/117929868v.5
            Case 18-03244 Document 31 Filed in TXSB on 03/14/19 Page 8 of 37




           B.       The 2016 Ad Valorem Taxes Were Antecedent Debts.

                    1.       There Are Specific Penalties for Late Payment of Ad Valorem Taxes Under
                             Applicable Wyoming Law.

           The argument that the Preferential Transfers do not qualify as antecedent debts under

section 547(a)(4) of the Bankruptcy Code erroneously assumes that a penalty must actually be

assessed for a tax to qualify as an antecedent debt. The plain language of the statute disproves this

premise: “a debt for a tax is incurred on the day when such tax is last payable without penalty.” 21

The Preference Defendants distort this language to require a penalty to actually have been assessed.

Had Congress intended section 547(a)(4) to operate in this manner, Congress would have drafted

it to require imposition of a penalty. It did not do so. Rather, taxes are antecedent debts under

section 547(a)(4) on “the date on which the debtor is exposed to penalties, rather than the date [a]

penalty is actually assessed.” 22

           December 31, 2016, was the last date by which Wyoming statutes permitted Vanguard to

pay the full amount of the 2016 Ad Valorem Taxes and be exculpated for interest and other

penalties otherwise imposed upon delinquent taxes. 23 The Preference Defendants listed this

deadline on the face of their invoices to Vanguard. 24 When Vanguard paid the 2016 Ad Valorem

Taxes on January 31, 2017, the interest that had accrued throughout the period of Vanguard’s

delinquency was fully vested under applicable Wyoming statutes.


21
     11 U.S.C. § 547(a)(4) (emphasis added).
22
   United States v. Pullman Constr. Indus., Inc., 210 B.R. 302, 307 (N.D. Ill. 1997) (emphasis added) (citing Sicherman
v. Jelm (In re Harvard Mfg. Corp.), 97 B.R. 879 (Bankr. N.D. Ohio 1989); Baehr v. IRS Ctr. (In re E & S Comfort,
Inc.), 92 B.R. 616 (Bankr. E.D. Pa. 1988); Begier v. IRS (In re Am. Int’l Airways, Inc.), 83 B.R. 324 (Bankr. E.D. Pa.
1988), rev’d on other grounds sub nom., Begier v. IRS, 878 F.2d 762 (3d Cir. 1989), aff’d, 496 U.S. 53 (1990); In re
Greasy Creek Coal Co., Ch. 7 Case No. 81-10032, 1984 WL 15648 (Bankr. S.D.W. Va. Apr. 25, 1984)).
23
   See Wyo. Stat. § 39-13-107(b)(i)(D) (“If the entire tax is paid on or before December 31, no interest or penalty is
chargeable.”); accord id. §§ 39-13-108(b)(i), -14-207(b)(ii). Vanguard has made this argument in its prior briefings.
Defendants claim that Vanguard argued that these provisions affirmatively imposed a penalty. This is a blatant
misrepresentation of Vanguard’s position.
24
     See, e.g., Exhibit A; see also Monroe Declaration ¶ 3.


                                                              6
153892.01600/117929868v.5
             Case 18-03244 Document 31 Filed in TXSB on 03/14/19 Page 9 of 37




            Thus, the taxes were not payable without penalty and were antecedent debts for the

purposes of section 547(a)(4). As set forth in the parties’ Joint Statement Regarding Wyoming

Taxation Statutes (the “Joint Statement”), 25 Wyoming imposes a series of penalties on taxpayers

and their agents who fail to pay ad valorem tax on production when it is due. Individually,

each of these penalties is sufficient to render the 2016 Ad Valorem Taxes antecedent debts under

section 547(a)(4) and, collectively, leave no room for doubt that this requirement is satisfied.

                                          February 8, 2016

            The first penalty to which taxpayers are exposed for noncompliance with Wyoming’s ad

valorem taxation statutes occurs if, on or before the second Monday in February, i.e., February 8,

2016, the take in-kind interest owner, i.e., Plaintiff, fails to “provide the operator an annual

summary of monthly volumes taken in kind by property name and by property identification

number as assigned by the Mineral Tax Division.” 26 The purpose of this exchange of information

is “to minimize erroneous reporting.” 27 The penalty that may be imposed upon the take in-kind

interest owner for such failure is “a penalty of up to $1000 per property.” 28

                                          February 25, 2016

            A second penalty may be imposed if the taxpayer fails to file reports for ad valorem

purposes required under chapter 14 of Wyoming’s Taxation and Revenue Code, in which case the

taxpayer may be subject to “a penalty equal to a total of one percent (1%) of the taxable value of

the production from the well, mine or mining claim but not to exceed five thousand dollars




25
     See, e.g., Campbell Docket No. 35.
26
     011-0005-6 Wyo. Code R. § 6(b)(i).
27
     Id. § 6(b).
28
     Id. § 6(b)(iii).


                                                  7
153892.01600/117929868v.5
           Case 18-03244 Document 31 Filed in TXSB on 03/14/19 Page 10 of 37




($5,000.00) for each calendar month or portion thereof that the report or information is late.” 29

One such report is described at Wyo. Stat. § 39-14-207(a)(i):

           Annually, on or before February 25 of the year following the year of production
           any person whose crude oil, lease condensate or natural gas production is subject
           to W.S. 39-14-202(a) shall sign under oath and submit a statement listing the
           information relative to the production and affairs of the company as the department
           may require to assess the production. 30

                                                  November 10, 2016

           In addition to the foregoing penalties, Wyoming’s ad valorem taxation statutes include a

provision that penalizes noncompliance with requirements for which no other penalty is provided.

This catch-all provision is set forth at Wyo. Stat. § 39-13-108(c)(i)(A), which provides that:

           Any officer neglecting or refusing to comply with any requirement of this act for
           which no other penalty is provided, may be fined not to exceed one thousand dollars
           ($1,000.00) to be recovered against him and his sureties. 31

The fine provided for in Wyo. Stat. § 39-13-108(c)(i)(A) would be a penalty directly against a

taxpayer such as Vanguard due to its indemnification obligations to its officers. 32

           Thus, this catch-all provision exposed Plaintiff to penalties for its failure to pay the first-

half installment of the 2016 Ad Valorem Taxes by the date it was due and payable, i.e., November

10, 2016, a requirement for which Defendants have argued (wrongly) at length that no other

penalty is applicable. 33 In light of the foregoing series of penalties, the 2016 Ad Valorem Taxes


29
     Wyo. Stat. § 39-13-108(c)(ii)(C); see also id. § 39-14-208(d)(ii) (imposing the same penalties).
30
     Id. § 39-14-207(a)(i) (emphasis added).
31
     Wyo. Stat. § 39-13-108(c)(i)(A) (emphasis added).
32
   See Class Five Nev. Claimants v. Dow Corning Corp. (In re Dow Corning Corp.), 280 F.3d 648, 658 (6th Cir. 2002)
(recognizing that an “indemnity relationship” may create “an identity of interests between the debtor and the third
party . . . such that a suit against the non-debtor is, in essence, a suit against the debtor or will deplete the assets of the
estate”). The Debtors owed indemnification obligations to their directors, officers, and managers under state law, their
organizational documents, and employment agreements. Order Confirming Debtors’ Modified Second Amended Joint
Plan of Reorganization Under Chapter 11 of the Bankruptcy Code ¶ FF [Docket No. 1109] (the “Confirmation
Order”).
33
  Other requirements the violation of which would result in a penalty applicable to Vanguard under the catch-all
provision include the requirement that “[a]ll Ad Valorem taxes on the gross product from an oil or gas property

                                                              8
153892.01600/117929868v.5
           Case 18-03244 Document 31 Filed in TXSB on 03/14/19 Page 11 of 37




were antecedent debts long before they were paid by Plaintiff on January 31, 2017.

           Finally, in connection with the catch-all penalty, Plaintiff notes that the imposition of

penalties upon its officers is precisely one of the consequences that Vanguard sought to avoid by

filing its motion for the entry of the Court’s Final Order Authorizing Payment of Certain

Prepetition and Postpetition Taxes and Fees (the “Taxes Order”) [Docket No. 59]:

           Vanguard believes that any failure to pay the Taxes and Fees could materially
           disrupt Vanguard’s business operations in several ways . . . certain of Vanguard’s
           directors and officers could be subject to claims of personal liability, which would
           likely distract those key employees from their duties related to Vanguard’s
           restructuring . . . .

           ****

           [P]rompt payment of Taxes and Fees will eliminate the potential for actions against
           Vanguard’s directors and officers for unpaid Taxes and Fees. 34

                    2.       Taxes Are Antecedent Debts Once They Are Due and Payable; Section
                             547(a)(4) Was Intended to Protect Against the Recovery of Estimated
                             Taxes.

           The Preference Defendants’ interpretation of section 547(a)(4) misunderstands the

meaning of “penalty” as it is used therein. In United States v. Ripley (In re Ripley), 35 the Fifth

Circuit examined the statute’s legislative history and determined that a tax is an antecedent debt

once it is payable; the statute thus prevents the avoidance as preferences of early payments made

on taxes. Thus, the Preference Defendants’ arguments regarding what constitutes a penalty under

state law ignore the greater context of the inquiry. Because the 2016 Ad Valorem Taxes were last

due and payable on December 31 (after which the accrual of interest at a rate of 18% per year was



attributable to any working or non-working interest owner shall be remitted by the interest owner or may be remitted
on behalf of the interest owner in proportion to his ownership interest by the operator.” 011-0005-6 Wyo. Code R. §
6(a)(i).
34
  Debtors’ Emergency Motion for Entry of Interim and Final Orders Authorizing Payment of Certain Prepetition and
Postpetition Taxes and Fees ¶¶ 22–23 [Docket No. 8].
35
     926 F.2d 440 (5th Cir. 1991).


                                                         9
153892.01600/117929868v.5
           Case 18-03244 Document 31 Filed in TXSB on 03/14/19 Page 12 of 37




unavoidable) they were antecedent debts when subsequently paid on January 31.

           In Ripley, the Fifth Circuit interpreted section 547(a)(4) in addressing whether the

estimated income and self-employment taxes owed by the debtors in that case had become payable

while the case was pending, which would have allowed the IRS to file a proof of claim under

section 1305(a) of the Bankruptcy Code. 36 Relying on section 547(a)(4), the debtors argued that

three-quarters of the taxes became payable prepetition for the purposes of section 1305(a) because

penalties for underpayment of the estimated quarterly taxes began accruing at the end of each

quarter and only the final quarter ended while the case was pending. 37

           In rejecting the Ripleys’ argument, the Fifth Circuit quoted a passage of section 547(a)(4)’s

legislative history, which states that section 547 “will not apply to permit the trustee to recover

estimated tax payments by a debtor, because no tax is due when the payments are made.” 38 The

full quoted-passage is even clearer:

           This provision will not apply to permit the trustee to recover estimated tax
           payments by a debtor, because no tax is due when the payments are made.
           Therefore, the tax on account of which the payment is made is not an antecedent
           debt. 39

Conversely, the Fifth Circuit reasoned, “Congress understood the phrase ‘when such tax is last

payable without penalty’ in Section 547(a)(4) to mean when the return was last due.” 40

           In light of the foregoing, the Preference Defendants’ formalistic scrutiny of what



36
   Id. at 443–44. Section 1305(a) provides, in pertinent part, that “[a] proof of claim may be filed by any entity that
holds a claim against the debtor—(1) for taxes that become payable to a governmental unit while the case is pending.”
11 U.S.C. § 1305(a). In Ripley, the relevant provision of the Internal Revenue Code allowed the debtors to “estimate
their tax liability and make four quarterly installment payments.” 926 F.2d at 441–42.
37
     Ripley, 926 F.2d at 442–44, 47.
38
     Id. at 448 (quoting H.R. Rep. No. 95-595, at 373 (1978)).
39
  AERFI Grp. plc v. Barstow (In re MarkAir, Inc.), 240 B.R. 581, 591–92 (Bankr. D. Alaska 1999) (bold emphasis
added) (quoting H.R. Rep. No. 95-595, at 373 (1978)).
40
     Ripley, 926 F.2d at 448 n.28 (emphasis added).


                                                           10
153892.01600/117929868v.5
           Case 18-03244 Document 31 Filed in TXSB on 03/14/19 Page 13 of 37




constitutes interest or a penalty under state law obscures the greater context of section 547(a)(4).

Congress intended for the date on which taxes are last due and payable to be the relevant inflection

point, rather than inconsistent distinctions among the states between interest or penalties imposed

upon delinquent taxes. Indeed, the Bankruptcy Code contemplates, and the Fifth Circuit

recognizes, that “interest payable in respect of a tax debt is a penalty,” even if it is merely “in

compensation for actual pecuniary loss,” for example under section 507(a)(8)(G). 41

           Unlike in Ripley, the payments required under Wyo. Stat. § 39-13-108(b)(i) are not

estimated payments, but rather are true payments of the tax itself. Wyoming law is clear that the

first installment is due and payable on November 10, after which it becomes delinquent and the

taxpayer is penalized by incurring 18% interest thereon, which may only be avoided if both

installments are paid by December 31. 42 Vanguard made no payment on the 2016 Ad Valorem

Taxes by December 31, 2016. The first installments were delinquent from November 11, 2016,

until paid on January 31, 2017. Vanguard was penalized by incurring 18% interest on the unpaid

taxes throughout the delinquency. Thus, the 2016 Ad Valorem Taxes constituted antecedent debts

under section 547(a)(4) when the Preferential Transfers were made.

                    3.       Controlling Fifth Circuit Precedent Demonstrates that Interest on Unpaid
                             Taxes Constitutes a Penalty.

           Wyoming’s 18% interest rate on delinquent taxes constitutes a penalty under the Fifth

Circuit’s Hardee analysis. Although the context of Hardee involved different taxes and different

issues, the Preference Defendants argue that this Court’s application of section 547(a)(4) is


41
     Hardee v. IRS (In re Hardee), 137 F.3d 337, 342 (5th Cir. 1998).
42
   Wyo. Stat. § 39-13-108(b)(i)–(iii). Importantly, Wyo. Stat. § 39-13-108(b)(ii) states that “any tax not paid as
provided by paragraph (i) of this subsection,” i.e., the paragraph setting forth the dates on which installment payments
on ad valorem taxes are due and payable, “is delinquent after the day on which it is payable,” and subparagraph (iii)
states that “[t]axes are delinquent pursuant to paragraph (ii) of this subsection when a taxpayer or his agent knew or
reasonably should have known that the total tax liability was not paid when due.” Id. § 39-13-108(b)(ii)–(iii) (emphasis
added).


                                                          11
153892.01600/117929868v.5
            Case 18-03244 Document 31 Filed in TXSB on 03/14/19 Page 14 of 37




controlled by Hardee. Even if that is the case, the principles discussed in Hardee demonstrate that

mere interest for actual pecuniary loss relating to unpaid taxes constitutes a penalty under the

Bankruptcy Code.

            Initially, the Fifth Circuit determined that the increased interest provided for in 26 U.S.C.

§ 6621(c) for “substantial underpayments” of certain taxes (as opposed to the ordinary rate of

interest for underpayments not deemed to be substantial) was not a “penalty” pursuant to a four-

factor test. 43 Next, the court concluded that section 523(a)(7) of the Bankruptcy Code was

inapplicable. 44 Section 523(a)(7) excepts from discharge any debt:

            [T]o the extent such debt is for a . . . penalty . . . and is not compensation for actual
            pecuniary loss, other than a tax penalty . . . relating to a tax of a kind not specified
            in [section 523(a)(1)] . . . . 45

Finally, the court asked whether the interest was nondischargeable under section 523(a)(1)(A),46

which excepts from discharge debts specified in section 507(a)(8), i.e., governmental claims for:

            (B) a property tax incurred before the commencement of the case . . . ; [and]

            ****

            (G) a penalty related to a claim of a kind specified in this paragraph and in
            compensation for actual pecuniary loss. 47

Stating that “[t]his court has already determined that interest payable in respect of a tax debt is a

penalty ‘in compensation for actual pecuniary loss’ under § 507(a)(8)(G),” the Fifth Circuit

concluded that the interest was part of the underlying nondischargeable tax debt. 48



43
     Hardee, 137 F.3d at 340–42.
44
     Id. at 342.
45
     11 U.S.C. § 523(a)(7).
46
     Hardee, 137 F.3d at 342.
47
     11 U.S.C. § 507(a)(8).
48
   Hardee, 137 F.3d at 342. The underlying tax debt in Hardee was of the kind specified in section 507(a)(8)(A)(ii).
Id.


                                                        12
153892.01600/117929868v.5
            Case 18-03244 Document 31 Filed in TXSB on 03/14/19 Page 15 of 37




            Accordingly, the court held in Hardee that the interest on the underlying tax debt was a

penalty (for pecuniary loss) for the purposes of sections 507(a)(8)(G) and 523(a)(1)(A). 49 Yet,

without any reasoned basis, the Preference Defendants argue that the Fifth Circuit’s

characterization of interest on a tax debt specified in section 507(a)(8) as a penalty, which also

includes the kind of interest at issue in this case, 50 is entirely irrelevant for the purposes of

determining whether taxes are payable without penalty under section 547(a)(4).

            The Preference Defendants’ argument is untenable. In Jones v. United States (In re

Garcia), 51 the Fifth Circuit expressly recognized that “[i]nterest on unpaid taxes accrues as a

penalty, to repay the government and the public, for the loss of the use of the money they suffer

while the delinquent taxpayer refuses to pay.” 52 That principle applies with equal force in this case

under section 547(a)(4).

                    4.       Wyoming’s 18% Interest Rate on Unpaid Ad Valorem Taxes is a Penalty
                             Under Hardee’s Four-Factor Test.

            Thus, in the Fifth Circuit, even interest charged for pecuniary loss is a “penalty” for the

purposes of the Bankruptcy Code. Moreover, if Wyoming’s 18% interest rate on unpaid ad

valorem taxes is not a pecuniary loss penalty on unpaid taxes under section 507(a)(8)(G) as

described in Hardee and Garcia, then it must be a penalty to coerce taxpayer compliance with

Wyoming’s ad valorem taxation statutes (and to punish noncompliance) under Hardee’s four-

factor test. 53 The factors include: “(1) the language of the provision, (2) the form of the sanctions,


49
     Id.
50
     The 2016 Ad Valorem Taxes are tax debts of the kind specified in section 507(a)(8)(B), listed above.
51
     955 F.2d 16 (5th Cir. 1992).
52
     Id. at 18.
53
  Section 507(a)(8)(G) distinguishes between pecuniary loss and punitive penalties for the purposes of priority among
claims because the “enforcement of the penalty claim in bankruptcy on a prior or equal status with general unsecured
claims results in punishing other creditors, rather than the debtor.” 4 Collier on Bankruptcy ¶ 507.11[8] (Richard Levin
& Henry J. Sommer eds., 16th ed. 2018).


                                                           13
153892.01600/117929868v.5
            Case 18-03244 Document 31 Filed in TXSB on 03/14/19 Page 16 of 37




(3) the confiscatory nature of the sanction, and (4) the legislative history of the provision.” 54

            The excessive rate at which Wyoming imposes interest upon unpaid ad valorem taxes

pursuant to Wyo. Stat. § 39-13-108(b)(ii) renders the interest a penalty. The rate considered in

Hardee “ranged between 10.8% and 15.6%,” 55 which at its apex was never greater, and its nadir

was substantially less, than the constant rate in this case. Wyoming’s 18% interest rate exceeds the

rate charged for Vanguard’s borrowings as a distressed company from any source, including even

its DIP financing facility. 56 Wyoming’s interest rate was so coercive that Plaintiff was forced to

make the Preferential Transfers on the eve of its bankruptcy case to avoid the continued

unsustainable accrual of interest. 57

            As set forth in the Baumgartner Declaration, Wyoming’s 18% interest rate is a penalty for

noncompliance with timely payment obligations because it significantly exceeds the pecuniary

loss to the state from late payment. 58 The table below summarizes the various interest rates on

comparable debt offerings during the relevant time periods that Mr. Baumgartner considered in

formulating his opinion: 59

                                    Debt                                  Period     Interest Rate
      Wyo. Ad Valorem Taxes                                         1998–Present               18%
      Short-Term U.S. Treasury Rate                                   1996–2017        0.60–6.55%
      U.S. Treasury Borrowing Costs                                          1998      4.48–5.68%
      Floating Mortgage Interest Rates (12-Month Resets)                     1998 5.378–5.693%
      Floating Mortgage Interest Rates (1-Year Adjustable Rate)              1998            5.59%
      Floating Mortgage Interest Rates (15-Year Fixed Rate)                  1998            6.59%

54
     Hardee, 137 F.3d at 341.
55
     Id.
56
     See Monroe Declaration ¶ 5.
57
     See id. ¶ 6.
58
     Baumgartner Declaration ¶ 6.
59
     See generally id.


                                                   14
153892.01600/117929868v.5
            Case 18-03244 Document 31 Filed in TXSB on 03/14/19 Page 17 of 37




                                   Debt                                  Period     Interest Rate
      Floating Mortgage Interest Rates (30-Year Fixed Rate)                 1998            6.95%
      Wyo. General Fund Tax Notes                                    1997–1998               3.8%
      Wyo. General Fund Tax and Revenue Anticipation Notes           1998–1999               3.9%
      Wyo. County Municipal Debt Issuances                                 1990s      4.75–6.40%
      LIBOR Floating Rate Loans                                      1996–2017 0.148–7.813%
      Prime Rate Floating Rate Loans                                 1996–2017        3.25–9.50%
      Federal Funds Rate                                             1996–2017        0.07–6.54%
      Credit Card Interest Rates                                     1996–2017 11.96–15.84%

As demonstrated above, Wyoming’s cost to borrow funds through issuing debt, as well as the

similar cost at which Defendants could borrow by issuing municipal debt, was generally less than

a quarter of the 18% interest rate charged to non-compliant taxpayers. 60 The 18% interest rate

charged on delinquent property taxes is far beyond any rate that would be necessary to compensate

Defendants or Wyoming for the delayed collection of taxes. 61

            In addition, at any point in time between 1998 and the Petition Date, it would have been

cheaper to borrow money from a number of sources, including even credit cards, than to incur the

18% interest rate. 62 Companies would look to commercial lenders before incurring this penalty

rate. 63 This is significant because commercial lenders not only cover their cost of borrowing, but

they also price loans at a level designed to return a profit to their stakeholders. 64 At all relevant

times, Wyoming and Defendants were charging interest at rates that exceeded the levels

commercial banks determined necessary to operate profitably. 65 Thus, the rate set forth in Wyo.



60
     Id. ¶ 22.
61
     Id.
62
     Id. ¶ 23.
63
     Id.
64
     Id.
65
     Id.


                                                   15
153892.01600/117929868v.5
           Case 18-03244 Document 31 Filed in TXSB on 03/14/19 Page 18 of 37




Stat. § 39-13-108(b)(i) plainly is a “confiscatory” penalty for the purposes of the Hardee test.

           The Preference Defendants argue at length that the outcome of the Hardee inquiry is

controlled by state law, citing Wyoming cases and statutes purportedly demonstrating the interest

is non-punitive. That argument is belied by the fact that the Hardee test is a product of federal

common law. If the Preference Defendants were correct, then the test would address only the

language of the provision (which they admit is not dispositive) and its legislative history (which

they admit contains no useful content). 66 However, in determining whether a particular tax is a

penalty for the purposes of the Bankruptcy Code, the United States Supreme Court “look[s] behind

the label placed on the exaction and rest[s] its answer directly on the operation of the provision

using the term in question.” 67

           The appropriate resolution of the Hardee test must consider the purposes of the operative

Bankruptcy Code provisions and “the court’s duty to maintain national uniformity in the

bankruptcy laws.” 68 Indeed, “[t]he supremacy of state law is confined to determining what

constitutes perfection of a transfer. The question of whether a transfer is preferential and avoidable

. . . is governed by section 547 of the Code.” 69 These foundational principles of bankruptcy law

would be undermined if states could control their preference exposure by strategically drafting and

applying the penalty provisions of their taxation statutes.

           Regardless, the cases cited by the Preference Defendants demonstrate the punitive nature


66
   See, e.g., Defendant Board of Campbell County’s Commissioners’ Motion for Summary Judgment, at 15, 17
[Campbell Docket No. 40] (the “Campbell Motion”) (citing Hardee, 137 F.3d at 341; Bd. of Cty. Comm’rs of the Cty.
of Laramie v. Laramie Cty. Sch. Dist. No. 1, 884 P.2d 946, 956 (Wyo. 1994)).
67
     United States v. Reorganized CF & I Fabricators of Utah, Inc., 518 U.S. 213, 220 (1996).
68
   In re Broughton Ltd. P’ship, 474 B.R. 206, 213 n.15 (Bankr. N.D. Tex. 2012); see also In re Pilgrim’s Pride Corp.,
421 B.R. 231, 236 (Bankr. N.D. Tex. 2009) (“To apply differing state laws to determine entitlement to priority
treatment . . . would run contrary to the constitutional mandate for uniformity . . . .”).
69
   5 Collier on Bankruptcy ¶ 547.05[2] (Richard Levin & Henry J. Sommer eds., 16th ed. 2018); accord Woodson v.
City Fin. Co. (In re Holloway), 132 B.R. 771, 773 (Bankr. N.D. Okla. 1991) (citing U.S. Const. art. VI, § 2).


                                                          16
153892.01600/117929868v.5
           Case 18-03244 Document 31 Filed in TXSB on 03/14/19 Page 19 of 37




of the interest. They assert that the Wyoming Supreme Court characterized the state’s 18% interest

rate on unpaid ad valorem taxes as non-punitive, but the cases they cited indicate that the opposite

is true. 70 In one case, the Wyoming Supreme Court observed that the 18% interest rate (1) assures

compliance with a self-reporting scheme lacking any other enforcement mechanism and (2)

prevents taxpayers from being “unjustly rewarded” by abusing the self-reporting system:

           Given the fact that the Wyoming [ad valorem] taxing statutory scheme relies upon
           reporting by taxpayers, the existence of the assessment of statutory interest provides
           an incentive to assure the taxpayer truly and accurately submits the required reports.
           The imposition of statutory interest will also ensure that taxpayers who improperly
           file inaccurate reports or attempt to delay the taxing process are not unjustly
           rewarded. 71

In the other case cited by the Preference Defendants, the Wyoming Supreme Court observed that

“[t]he purpose of interest is to serve ‘as compensation for the use of money, or as a penalty,’” and

that the interest imposed upon unpaid ad valorem taxes serves to prevent taxpayers from

“undervalue[ing] gross production without risk of penalty.” 72

           In the unambiguous words of the United States Supreme Court, the foregoing purposes

attributed to the 18% interest rate by the Wyoming Supreme Court itself renders it a penalty: “if

the concept of penalty means anything, it means punishment for an unlawful act or omission, and

a punishment for an unlawful omission is what this exaction is.” 73 Accordingly, the 18% interest

rate imposed upon unpaid ad valorem taxes under Wyoming law is a penalty for the purposes of

section 547(a)(4).


70
  See Campbell Motion, at 16–17; Defendants’ Motion for Summary Judgment ¶ 77 [Johnson Docket No. 26] (the
“Johnson Motion”). As the Johnson Motion is identical to each of the summary judgment motions filed in its sister-
counties’ cases, excluding Campbell County, Plaintiff cites to the Johnson Motion as a proxy for all such identical
motions.
71
     Amoco Prod. Co. v. Bd. of Cty. Comm’rs of Cty. of Sweetwater, 55 P.3d 1246, 1257 (Wyo. 2002).
72
     Kunard v. Enron Oil & Gas Co., 869 P.2d 132, 135 (Wo. 1994) (emphasis added).
73
  Reorganized CF & I Fabricators, 518 U.S. at 224 (emphasis added) (concluding that the tax at issue therein
constituted a penalty for the purposes of (then) section 507(a)(7) of the Bankruptcy Code).


                                                         17
153892.01600/117929868v.5
           Case 18-03244 Document 31 Filed in TXSB on 03/14/19 Page 20 of 37




           C.      Avoidance and Recovery of the Preferential Transfers Will Benefit Creditors
                   of Plaintiff’s Estate Directly and Indirectly.

           The Preference Defendants make several arguments that Plaintiff’s preference claims are

barred under section 550(a) because no benefit to the estate is possible. Each of their arguments

fails. The avoidance and recovery of the Preferential Transfers would benefit the creditors of

Plaintiff’s estate both directly and indirectly. At a minimum, however, Defendants’ arguments

raise disputed issues of material fact that render summary judgment inappropriate as a matter of

law, as stated above. Vanguard is entitled to present evidence at a trial on the merits to prove the

existence of a benefit to the estate under section 550(a).

           First, they argue that the estate ceased to exist post-confirmation, but admit (fatally to their

argument) that “[a]fter a debtor’s reorganization plan has been confirmed, the debtor’s estate, and

thus bankruptcy jurisdiction, ceases to exist, other than for matters pertaining to the

implementation or execution of the plan.” 74 More importantly, “[i]f this argument were accepted

at face value, it would mean that [avoidance] claims could never be brought once a bankruptcy

plan had been confirmed. This would destroy the purpose behind Section 1123(b)(3)(B), which

‘authorizes post-confirmation pursuit of a debtor’s causes of action.’” 75

           Second, they argue that no benefit to the estate is possible because Plaintiff’s bankruptcy

case was closed pursuant to the Final Decree Closing Certain Chapter 11 Cases Pursuant to

Bankruptcy Code Section 350(a) and Bankruptcy Rule 3022 (the “Final Decree”). 76 As explained

in the Reorganized Debtors’ Motion Under Bankruptcy Rule 9024 Regarding Relief from Final



74
  Bank of La. v. Craig’s Stores of Tex., Inc. (In re Craig’s Stores of Texas, Inc.), 266 F.3d 388, 390 (5th Cir. 2001)
(emphasis added); see also Campbell Motion, at 38–39.
75
  U.S. Bank Nat. Ass’n v. Verizon Commc’ns Inc., 479 B.R. 405, 414 (N.D. Tex. 2012). The Debtors’ avoidance
actions vested in the Reorganized Debtors pursuant to article IV.O of the Plan.
76
     In re Vanguard Operating, LLC, Ch. 11 Case No. 17-30561 (Bankr. S.D. Tex. Nov. 9, 2017), ECF No. 9.


                                                         18
153892.01600/117929868v.5
           Case 18-03244 Document 31 Filed in TXSB on 03/14/19 Page 21 of 37




Decree [Docket No. 2295] (the “Motion for Relief”), 77 the Final Decree had “purely an

administrative and non-jurisdictional” effect. 78 It did not, nor was it intended to, affect the closure

of the “umbrella litigation” or “overall spectrum of legal action” comprising the “case” triggered

by the Reorganized Debtors’ chapter 11 petitions. 79 Logically, therefore, it also did not “terminate”

the estate for the purposes of Plaintiff’s preference claims. Rather, it expressly preserved these

actions: “[a]ll contested matters or adversary proceedings that have been filed or that may be filed

in the future shall be administered in the Lead Case.” 80 The Final Decree cannot be interpreted to

preserve these actions on one hand and moot them on the other hand.

           The Preference Defendants’ argument fails even if Plaintiff’s estate were technically

“terminated.” The “estate” as used in section 550(a) “denotes the set of all potentially interested

parties,” including creditors. 81 Distributions to creditors of Plaintiff’s estate, which are funded

through, among other sources, “any encumbered and unencumbered Cash on hand,” 82 are not yet

complete. 83 Recipients of payments from these sources include, e.g., “Allowed Other Priority

Claims.” 84 Thus, Plaintiff’s recovery of the Preferential Transfers will benefit the estate by funding

payments to creditors. Defendants’ theoretical argument cannot overcome this practical reality.

           Former unsecured creditors of Plaintiff’s estate who converted their claims to new equity

in Vanguard Natural Resources, Inc., stand to benefit as well. For example, in P.A. Bergner & Co.


77
     Plaintiff expressly incorporates by reference herein the arguments that it made in its Motion for Relief.
78
     Hr’g Tr. at 6:12–13, Nov. 9, 2017.
79
  See generally Motion for Relief ¶¶ 7–9 (quoting Term Loan Holder Comm. v. Ozer Grp., L.L.C. (In re Caldor
Corp.), 303 F.3d 161, 168 & n.3 (2d Cir. 2002)).
80
     Final Decree ¶ 2.
81
     Mellon Bank, N.A. v. Dick Corp., 351 F.3d 290, 293 (7th Cir. 2003) (emphasis added).
82
     Plan § IV.C.
83
   See, e.g., Chapter 11 Post-Confirmation Report for the Quarter Ending December 31, 2018 [Docket No. 2008]
(reflecting disbursements on account of only administrative and class 9 claimants).
84
     See Plan §§ I.A.166, III.B.3 (defining and providing for the treatment of Other Priority Claims).


                                                            19
153892.01600/117929868v.5
           Case 18-03244 Document 31 Filed in TXSB on 03/14/19 Page 22 of 37




v. Bank One, Milwaukee, N.A. (In re P.A. Bergner & Co.), 85 the Seventh Circuit held that the

benefit requirement of section 550(a) was satisfied in a preference action where the recovery would

directly benefit the reorganized debtor and, therefore, indirectly benefit unsecured creditors of the

debtor’s estate who received equity interests in the reorganized debtor. 86

            Under the Plan, approximately $450 million of Senior Notes that were guaranteed by

Plaintiff and held by its unsecured creditors were converted into reorganized equity. 87 Thus,

“[r]ecovery in this preference action will benefit reorganized [Vanguard] . . . which in turn will

benefit the owners of reorganized [Vanguard] . . . . This is enough . . . to satisfy the requirements

of § 550.” 88 Indeed, “the Code clearly contemplates the use of avoidance action recoveries in the

operation of the business in a manner which only indirectly benefits creditors.” 89

            Finally, the Preference Defendants argue that no benefit will result from a recovery under

section 550(a) because they intend to file claims in the amount of any such recovery under section

502(h) of the Bankruptcy Code, but admit that the Reorganized Debtors’ personal liability under

section 502(h) is extinguished under section 1141(d) of the Bankruptcy Code. Indeed,

confirmation of the Plan discharged Vanguard “from any debt that arose before the date of such

confirmation, and any debt of a kind specified in section . . . 502(h),” regardless of whether:


85
     140 F.3d 1111 (7th Cir. 1998).
86
     Id. at 1118.
87
   See Second Amended Plan Supplement for Second Amended Joint Plan of Reorganization of Vanguard Natural
Resources, LLC, et al., Pursuant to Chapter 11 of the Bankruptcy Code, Ex. 11, at 9 [Docket No. 1083] (exhibiting
Vanguard’s corporate structure); Disclosure Statement Relating to the Second Amended Joint Plan of Reorganization
of Vanguard Natural Resources, LLC, et al., Pursuant to Chapter 11 of the Bankruptcy Code, at 5, 20–21 [Docket No.
892] (explaining that the Plan provided for holders of Senior Notes Claims to receive shares of New Common Stock
in exchange for their notes); see also Plan § III.B.6.
88
     P.A. Bergner & Co., 140 F.3d at 1118.
89
  Trans World Airlines v. Travellers Int’l AG. (In re Trans World Airlines, Inc.), 163 B.R. 964, 972 (Bankr. D. Del.
1994); see also Mt. McKinley Ins. Co. v. Lac D’Amiante Du Quebec LTEE (In re ASARCO LLC), 513 B.R. 499, 506
(S.D. Tex. 2012) (“[C]ourts have given a very broad construction to the phrase ‘benefit of the estate.’ Benefit for
purposes of § 550 includes both direct benefits to the estate (e.g., an increased distribution) and indirect ones (e.g., an
increase in the probability of a successful reorganization).”).


                                                           20
153892.01600/117929868v.5
           Case 18-03244 Document 31 Filed in TXSB on 03/14/19 Page 23 of 37




           (i) a proof of the claim based on such debt is filed or deemed filed under section
           501 of this title;

           (ii) such claim is allowed under section 502 of this title; or

           (iii) the holder of such claim has accepted the plan. 90

The Plan and Confirmation Order both expressly incorporate the discharge of section 502(h)

claims under section 1141(d). 91 Thus, the Reorganized Debtors would have no liability for the

Preference Defendants’ hypothetical claims under section 502(h).

           The Preference Defendants’ argument that the estate is still exposed to section 502(h)

claims (notwithstanding their prior arguments that the estate was terminated) are foreclosed by

sections 1141(b) and 1141(c) of the Bankruptcy Code. Confirmation of the Plan “vest[ed] all of

the property of the estate” in the Reorganized Debtors pursuant to section 1141(b) and “property

dealt with by the plan is free and clear of all claims and interests of creditors” pursuant to section

1141(c). 92 The Plan and Confirmation Order expressly implement these provisions. 93

           More importantly, “[e]xcept as otherwise provided in the Plan or [the] Confirmation

Order,” the Preference Defendants’ claims were “satisfied, discharged, and released in full,” as

of the Effective Date. 94 But, even if their hypothetical section 502(h) claims were not released,

they point to no Plan provision establishing a reserve through which payments on section 502(h)

claims allowed after the Effective Date (and after property of the estate vested in the Reorganized

Debtors free and clear of all claims and interests) would be funded.




90
     11 U.S.C. § 1141(d)(1)(A).
91
     See Confirmation Order ¶¶ 34–35; Plan § VIII.B.
92
     11 U.S.C. § 1141(b)–(c).
93
     See Confirmation Order ¶¶ 17, 34–35; Plan §§ IV.E, VIII.B.
94
     Confirmation Order ¶ 35 (emphasis added).


                                                         21
153892.01600/117929868v.5
           Case 18-03244 Document 31 Filed in TXSB on 03/14/19 Page 24 of 37




           D.       The Closing of Plaintiff’s Bankruptcy Case Did Not Extinguish These Causes
                    of Action.

           The Preference Defendants extensively argue that the Plaintiff’s preference claims are

barred under section 546(a) and 550(f) because the Final Decree closed its case and, despite leaving

the Lead Case open, did not substantively consolidate the Reorganized Debtors. It is unnecessary

to repeat at length the arguments that Vanguard asserted in its Motion for Relief, which are

incorporated herein by reference. As explained therein, because the Final Decree did not close the

overall “case” comprising these multi-debtor corporate restructurings, which were and remain

jointly administered under the Lead Case, sections 546(a) and 550(f) are no bar to these actions

and it was unnecessary for the Court to expressly override the effects of those provisions, contrary

to Defendants’ arguments. 95

           To the extent that Plaintiff’s claims should otherwise be barred by those statutes of

limitations, the Preference Defendants’ arguments that the Final Decree merely leaves the Lead

Case open without preserving Plaintiff’s claims ignores its plain language:

           All contested matters or adversary proceedings that have been filed or that may be
           filed in the future shall be administered in the Lead Case, notwithstanding the fact
           that such contested matters or adversary proceedings may be asserted on behalf of
           or against a Fully Administered Debtor. Nothing in this Final Decree shall affect
           the substantive rights of any party in interest, including the Fully Administered
           Debtors. 96

Thus, the Final Decree expressly preserved Plaintiff’s “substantive rights,” 97 which included its

rights to assert these preference claims as they existed immediately before the Final Decree was



95
  Moreover, it is unclear how substantive consolidation, which “entails combining the assets and liabilities of separate
and distinct entities into a single pool and treating those assets and liabilities as if they belong to one entity,” would
be necessary to preserve these claims. In re Las Torres Dev., L.L.C., 413 B.R. 687, 693 (Bankr. S.D. Tex. 2009).
96
     Final Decree ¶ 2.
97
  Defendants’ argument that the statutes of limitations somehow vest them with “substantive rights” that are preserved
under the Final Decree contradicts Fifth Circuit law that, “[a]s a general proposition, statutes of limitation are regarded
as procedural.” Johansen v. E.I. Du Pont De Nemours & Co., 810 F.2d 1377, 1381 (5th Cir. 1987).


                                                           22
153892.01600/117929868v.5
           Case 18-03244 Document 31 Filed in TXSB on 03/14/19 Page 25 of 37




entered. The Preference Defendants’ arguments that the Final Decree somehow carved out chapter

5 avoidance actions from “all” adversary proceedings, or subsequent adversary proceedings filed

by Plaintiff from those “that may be filed in the future” whether “on behalf of or against a

Fully Administered Debtor,” are baseless. 98

            Accordingly, even if the Final Decree were flawed, the Preference Defendants are bound

by it under the doctrine of res judicata because their statute of limitations defenses arise out of the

same transaction that was subject to the order, despite their arguments to the contrary. 99 Res

judicata requires that “the same cause of action must be involved in both cases.” 100 The Fifth

Circuit applies this requirement through the “transactional test” of the Restatement (Second) of

Torts, which asks whether the issues in the subsequent proceeding “arose out of the same

transaction that was the subject of the bankruptcy court’s [prior] order.” 101 The Preference

Defendants’ argument that this test is not satisfied simply reframes their prior argument that the

Final Decree did not address potential chapter 5 avoidance actions asserted by Plaintiff in future

adversary proceedings, and fails for the reasons stated above.

            Nonetheless, the Preference Defendants argue that the Final Decree should not be forced

pursuant to the “due process exception” to res judicata, which merely reframes their original

argument (again). Essentially, they argue that it was unclear that one of the “intended effect[s]” of

the Final Decree was to allow Plaintiff to assert chapter 5 avoidance actions in future adversary




98
     Final Decree ¶ 2 (emphasis added).
99
  See Republic Supply Co. v. Shoaf, 815 F.2d 1046, 1050 (5th Cir. 1987) (holding that where a creditor fails to object
to, or appeal from, a final bankruptcy court order, “[r]egardless of whether [a] provision [of the order] is inconsistent
with the bankruptcy laws,” a challenge to the “propriety or legality” of the order is “foreclosed”).
100
      United Indep. Sch. Dist. v. Vitro Asset Corp. (In re Vitro Asset Corp.), 656 F. App’x 717, 724 (5th Cir. 2016).
101
      Id. (quoting Shoaf, 815 F.2d at 1054).


                                                            23
153892.01600/117929868v.5
           Case 18-03244 Document 31 Filed in TXSB on 03/14/19 Page 26 of 37




proceedings, therefore they could not present their objections to such relief. 102 As explained above,

this effect was clear on the face of the order. 103 Thus, their argument fails. 104

            Accordingly, the Final Decree should be enforced as written unless it resulted from an

egregious jurisdictional error, or violated fundamental due process rights, in which case Plaintiff

is entitled to relief from the order as a void judgment under Federal Rule of Civil Procedure

60(b)(4) as set forth in Vanguard’s Motion for Relief. Voiding the judgment, rather than dismissing

the causes of action, would honor the animating principle of Rule 60(b)(4): to allow for the full

and fair litigation of claims—not their dismissal. 105 Critically, the Preference Defendants’

anticipatory response to Plaintiff’s Motion for Relief entirely discounts the possibility that relief

is available under subsection (b)(4) of Rule 60 and fails to make any arguments thereunder.

Therefore, it is no barrier to the entry of an order granting Plaintiff’s Motion for Relief.

II.         THE SATISFIED CLAIM.

            Defendant Campbell County Commissioners admit that Claim 311, which it filed for the

second-half installment of the 2016 Ad Valorem Taxes, has been satisfied, yet argues that the claim

should not be disallowed (and provides no explanation as to why it opposes disallowance of a

satisfied claim). Section 502(b)(1) of the Bankruptcy Code provides that a proof of claim may not



102
      See, e.g., Johnson Motion ¶ 102 (citing Kleibrink v. Kleibrink (In re Kleibrink), 621 F.3d 370, 371 (5th Cir. 2010)).
103
      The relevant language was included in the proposed form of order filed with the Court at Docket No. 1502.
104
   Even if the Preference Defendants were not given an adequate opportunity to object to the Final Decree, they have
suffered no harm. The rigorous process that they have been afforded to interpose these objections proves that they
have not been denied any of the substantive or procedural rights or protections the deprivation of which the statutes
of limitations contained in sections 546(a) and 550(f) are intended to protect against. To dismiss these claims as the
Preference Defendants request would provide a remedy where there is no harm.
105
   Seven Elves, Inc. v. Eskenazi, 635 F.2d 396, 403 (5th Cir. 1981) (“Rule 60(b) will be liberally construed in favor
of trial on the full merits of the case.”); Assmann v. Fleming, 159 F.2d 332, 336 (8th Cir. 1947) (noting “[i]t is
elementary that courts favor the trial of causes of action upon their merits” in describing the role of Rule 60(b)); Tozer
v. Charles A. Krause Mill. Co., 189 F.2d 242, 245 (3d Cir. 1951) (internal citations and quotation marks omitted)
(“[C]ases applying Rule 60(b) have uniformly held that it must be given a liberal construction. . . . [a]ny doubt should
be resolved in favor of the petition to set aside the judgment so that cases may be decided on their merits.”).


                                                             24
153892.01600/117929868v.5
           Case 18-03244 Document 31 Filed in TXSB on 03/14/19 Page 27 of 37




be allowed to the extent that “such claim is enforceable against the debtor and property of the

debtor.” A satisfied claim must be disallowed because it can no longer be enforced against the

debtor or its property. Numerous proofs of claim have been disallowed in this case because they

were satisfied. 106 If the claim were allowed, then it would afford Defendant an impermissible

double-recovery on a claim that was already paid.

           Count VII of Plaintiff’s Complaint served as an objection to Defendant’s claim under

Federal Rule of Bankruptcy Procedure 3007(b). Defendant’s argument to the contrary willfully

ignores the plain meaning of the count. Therefore, Defendant’s claim must be disallowed.

III.       THE IMPROPER DISTRIBUTION.

           A.          Counts I and III of Plaintiff’s Complaint Properly Invoke the Court’s
                       Equitable Powers to Claw Back the Improper Distributions.

           Defendants fail to recognize that after confirmation of the Plan the only possible

entitlement that they had to payment of any prepetition claims, including the 2017 Ad Valorem

Taxes, was to whatever payments were authorized under the Plan. “[T]he distributions, rights, and

treatment that are provided in the Plan [were] in complete satisfaction, discharge, and release” of

all prepetition claims against the Debtors. 107

           Thus, Defendants’ premise that their claims survived confirmation, even if the Debtors’

personal liability was discharged, is false. Their claims were released in exchange for the treatment

that they were entitled to receive under the Plan. Had they filed timely proofs of claim, they would

have been entitled to distributions. Because they failed to do so, they were not, and they are barred

under the Plan from filing late proofs of claim absent the entry by the Court of an order expressly



106
    See, e.g., Order Granting Reorganized Debtors’ Nineteenth Omnibus Objection to Claims (Satisfied Claims,
Amended Claims, Late Filed Claims, and No Liability Claims) ¶ 1 [Docket No. 1941] (disallowing more than fifty
satisfied claims listed on Schedule 1 thereto).
107
      Plan § VIII.B.


                                                     25
153892.01600/117929868v.5
           Case 18-03244 Document 31 Filed in TXSB on 03/14/19 Page 28 of 37




allowing such filings. 108 What Defendants are effectively trying to accomplish by retaining the

Improper Distributions is a setoff of mutual debts, which is also barred under the Plan and the

Bankruptcy Code. 109 Accordingly, Defendants’ entire scheme is a complete violation of the terms

of the Plan and the Bankruptcy Code.

           Even if, as Defendants argue, the Plan only discharged the Debtors’ personal liability and

the underlying claims still exist, the fact remains that the Plan controlled how the claims were to

be paid. Defendants’ argument that the Reorganized Debtors have made post-confirmation

payments not specifically provided for in the Plan ignores the fact that the satisfaction of all

prepetition claims is governed by the Plan.

           As a payment of a prepetition claim, the Improper Distributions were necessarily governed

by the terms of the Plan. Because Defendants did not file timely proofs of claim, they did not have

allowed claims for the 2017 Ad Valorem Taxes, they were not entitled to payment of the same,

and the distributions were made contrary to the terms of the Plan. 110

           Under section 1141(a) of the Bankruptcy Code, “the provisions of a confirmed plan bind

the debtor . . . and any creditor,” 111 including Defendants, who now seek to retain payments that

were made in contravention of the Plan. There is no basis in the Bankruptcy Code for Defendants’

position that they are entitled to disregard and violate these rules.

           Accordingly, the Court’s equitable powers under section 105(a) of the Bankruptcy Code



108
   Id. § VII.G. Moreover, the logical extension of Defendants’ argument is that if an unsecured creditor who did file
a proof of claim and were entitled to a partial recovery on its claim wrongly received payment in full, it would be
entitled to retain the overpayment. Plainly, it would not be entitled to retain the overpayment, just as Defendants are
not entitled to retain the Improper Distributions.
109
      Id. § VIII.G; 11 U.S.C. § 524(a)(2)–(3).
110
   See Plan § I.A.29 (“For the avoidance of doubt, a Proof of Claim filed after the applicable Bar Date shall not be
Allowed for any purpose whatsoever absent entry of a Final Order allowing such late-filed Claim.”).
111
      11 U.S.C. § 1141(a).


                                                         26
153892.01600/117929868v.5
           Case 18-03244 Document 31 Filed in TXSB on 03/14/19 Page 29 of 37




form the basis for Plaintiff’s causes of action against Defendants for declarations of improper plan

distributions, the remedy for which is disgorgement. Pursuant to section 105(a), the Court may

“issue any order, process, or judgment that is necessary or appropriate to carry out the provisions

of this title.” 112 This power shall be exercised “in a manner consistent with the provisions of the

Bankruptcy Code” and “authorizes a bankruptcy court to fashion such orders as are necessary to

further the purposes of the substantive provisions of the Bankruptcy Code.” 113

            Indeed, “[section] 105 of the Code authorizes federal courts to order damages for violations

of § 524 when necessary—i.e., disgorgement of unjust profit.” 114 As explained below, Defendants

knowingly and intentionally violated section 524. Thus, Defendants’ semantic arguments

regarding the existence of causes of action for declarations of improper plan distributions and the

nature of disgorgement as a remedy are wrong and improperly elevate form over substance. At

bottom, the payments Defendants received (and solicited via invoices in violation of the Plan and

discharge injunctions) were inconsistent with the provisions of the Plan and the Bankruptcy Code,

and the Court’s equitable powers authorize it to declare that the payments were improper

distributions and order that they be disgorged.

            B.       Defendants Were Unjustly Enriched by the Improper Distributions Because
                     They Violated the Plan and Discharge Injunctions to Obtain Payment of
                     Discharged Claims.

            “The basis of unjust enrichment is that one has funds belonging to another which equity

and good conscience demand ought to be paid to the other.” 115 Defendants need not have




112
      11 U.S.C. § 105(a).
113
      United States v. Sutton, 786 F.2d 1305, 1307–08 (5th Cir. 1986).
114
      Bessette v. Avco Fin. Servs., Inc., 230 F.3d 439, 447 (1st Cir. 2000).
115
   Ward v. First Interstate Bank of Riverton, 718 P.2d 886, 889 (Wyo. 1986) (citing Restatement (First) of Restitution
§ 1 (Am. Law Inst. 1937); Cohon v. Oscar L. Paris Co., 149 N.E.2d 472 (Ill. App. Ct. 1958)).


                                                             27
153892.01600/117929868v.5
           Case 18-03244 Document 31 Filed in TXSB on 03/14/19 Page 30 of 37




committed fraud or tortious conduct. 116 Rather, the term “unjust enrichment” is used “to

characterize the result or effect of a failure to make restitution of, or for, property or benefits

received under such circumstances as to give rise to a legal or equitable obligation to account

therefor.” 117 Defendants’ actions gave rise to such circumstances in this case.

           “Section 524 of the Bankruptcy Code provides a debtor with a discharge, which ‘operates

as an injunction against the commencement or continuation of an action . . . to collect, recover or

offset any such debt as a personal liability of the debtor.’” 118 Upon confirmation of and pursuant

to the Plan, Defendants were “permanently enjoined” from taking “any action . . . on account

of or in connection with or with respect to” their claims. 119 Thus, by invoicing Plaintiff for the

2017 Ad Valorem Taxes more than a month after the Effective Date of the Plan, Defendants

knowingly and intentionally violated the Plan and discharge injunctions. “Even if a creditor’s

[right to payment] survives the bankruptcy discharge, sending a letter seeking payment from the

discharged debtor is a violation of the discharge injunction.” 120

           Accordingly, equity and good conscience demand the payments be disgorged in light of

Defendants’ actions. As this Court stated in Fauser v. Green Tree Servicing, LLC (In re Fauser): 121

           The discharge injunction must be enforced if it is to provide any meaningful
           protection to debtors. Though the injunction is statutory in nature, its effect is
           equivalent to that of a court order. Accordingly, the consequences for violating
           the discharge injunction are identical to the consequences attendant to violating a



116
      Landeis v. Nelson, 808 P.2d 216, 217 (Wyo. 1991).
117
      Id. (Bereman v. Bereman, 645 P.2d 1155, 1160 (Wyo. 1982)).
118
    Jimenez v. Navient Solutions, LLC (In re Jimenez), Ch. 13 Case No. 10-80693, Adv. No. 17-08008, 2017 WL
5592260, at *3 (Bankr. S.D. Tex. Nov. 20, 2017) (Isgur, J.) (quoting 11 U.S.C. § 524(a)(2)).
119
      Plan § VIII.H.
120
  Hernandez v. Caliber Home Loans, Inc. (In re Hernandez), Ch. 7 Case No. 12-37496, Adv. No. 14-03213, 2014
WL 5794840, at *3 (Bankr. S.D. Tex. Nov. 6, 2014) (Isgur, J.).
121
      545 B.R. 907 (Bankr. S.D. Tex. 2016) (Isgur, J.).


                                                          28
153892.01600/117929868v.5
           Case 18-03244 Document 31 Filed in TXSB on 03/14/19 Page 31 of 37




            court order, namely, civil contempt. 122

Indeed, Defendants’ own authorities state that “[a] willful violation of the permanent injunction

may, in appropriate circumstances, lead to an award of sanctions or a specific injunction. A

majority of courts also allow punitive damages in appropriate cases . . . .” 123 Therefore, the Court

should order that Defendants disgorge the Improper Distributions.

            Defendants’ analogy to cases involving statutes of limitations fails. 124 None of those cases

involved defendants charged with inequitable conduct, much less with violating a bankruptcy

discharge, 125 or otherwise implicated “[t]he purpose of a bankruptcy discharge[, which] is to

provide the debtor a fresh start.” 126 To allow Defendants to retain the Improper Distributions

would unacceptably condone violations of Plaintiff’s discharge and frustrate its fresh start.

            Accordingly, the bankruptcy cases that defendants cited in support of their analogy to

statutes of limitations cases are irrelevant. 127 Those cases address (1) creditors’ rights to payment

from third parties (e.g., insurers and guarantors) that, pre-discharge, were co-liable with the




122
      Id. at 912 (emphasis added) (citations omitted).
123
      3 Norton Bankr. L. & Prac. 3d § 58:2 (footnotes omitted).
124
      See Campbell Motion, at 47–48.
125
    See In re S. Shore Co-Operative Ass’n, 103 F.2d 336, 337 (2d Cir. 1939) (involving payments made pursuant to
the order of a referee entered on an application filed by a bankruptcy trustee that was merely untimely); Clifton Mfg.
Co. v. United States, 76 F.2d 577, 581 (4th Cir. 1935) (involving a payment made on tax collection proceedings that
were merely untimely, which proceedings “may well have been taken within the statutory period had [a] delay
occasioned by the filing of the taxpayer’s brief [for reconsideration of its case] not taken place”); Jordan ex rel.
Prappas v. Bergsma, 822 P.2d 319, 320 (Wash. Ct. App. 1992) (involving a payment made pursuant to a contract to
sell property after the statute of limitations on the debt expired). See generally Bd. of Supervisors of Stephenson Cty.
v. Manny, 56 Ill. 160 (1870) (involving no statutes of limitations issues).
126
      Hernandez, 2014 WL 5794840, at *2.
127
      See Campbell Motion, at 49–50.


                                                           29
153892.01600/117929868v.5
           Case 18-03244 Document 31 Filed in TXSB on 03/14/19 Page 32 of 37




debtors, 128 (2) secured creditors’ rights against collateral, 129 whether or not the property was part

of the bankruptcy estate, 130 or (3) setoff rights and other unrelated issues. 131 In none of those cases

was the debtor’s discharge and fresh start at issue, and Defendants have cited no cases in which a

reorganized debtor was bound to its payment on a discharged debt.

           Indeed, there is a fundamental distinction between the equities of allowing a party to retain

payment of a debt that was rendered unenforceable merely by the passage of time versus a debt

for which Plaintiff was affirmatively discharged of personal liability (in part because Defendants’

own neglect resulted in their failure to preserve their rights) pursuant to legislative policies that

are intended to provide relief to honest, but unfortunate debtors.

           C.       The Improper Distributions Were Not Voluntary and the Voluntary Payment
                    Rule Should Not Be Applied.

           Defendants’ arguments that the Improper Distributions should not be disgorged because

they were “voluntary” are disingenuous at best. Payments induced by illegal invoices cannot

reasonably be described as “truly voluntary,” as Defendants’ own authorities state they must be to

be protected under section 524(f) of the Bankruptcy Code. 132 Indeed, the case that Defendants

most broadly cited for the proposition that they should be allowed to retain the Improper

Distributions proves the opposite:


128
   See Houston v. Edgeworth (In re Edgeworth), 993 F.2d 51 (5th Cir. 1993); In re Greenway, 126 B.R. 253 (Bankr.
E.D. Tex. 1991); In re Lembke, 93 B.R. 701 (Bankr. D.N.D. 1988); Nauman v. CIT Grp./Equip. Fin., Inc., 816 P.2d
883 (Wyo. 1991).
129
   See Johnson v. Home State Bank, 501 U.S. 78 (1991); Claussen Concrete Co. v. Walker (In re Lively), 74 B.R. 238
(S.D. Ga. 1987); Kleibrink, 346 B.R. 734.
130
      Hall v. Nat’l Gypsum Co., 105 F.3d 225 (5th Cir. 1997).
131
   Katchen v. Landy, 382 U.S. 323 (1966) (addressing the intersection of the bankruptcy court’s jurisdiction and the
Seventh Amendment); Davidovich v. Welton (In re Davidovich), 901 F.2d 1533 (10th Cir. 1990) (setoff); Geltzer v.
Bloom (In re M. Silverman Laces, Inc.), 404 B.R. 345 (Bankr. S.D.N.Y. 2009) (setoff); Mahoney v. Wash. Mut., Inc.
(In re Mahoney), 368 B.R. 579 (Bankr. W.D. Tex. 2007) (addressing whether reporting a discharged debt to a credit
reporting agency violated the automatic stay); Lorenzana v. Lorenzana, Civ. A. No. 05-92-02578, 1994 WL 60755
(Tex. App.—Dallas Feb. 28, 1994, writ denied) (setoff).
132
      In re Journal Register Co., 407 B.R. 520, 533 (Bankr. S.D.N.Y. 2009) (emphasis added).


                                                          30
153892.01600/117929868v.5
           Case 18-03244 Document 31 Filed in TXSB on 03/14/19 Page 33 of 37




           The Bank, having taken no action to collect the debt . . . had no affirmative duty
           to determine the voluntariness of the debtors’ repayment and, therefore, did not
           violate the injunction of § 524(a)(2) in accepting the debtors’ payments.

                   The Court finds, accordingly, that the debtors’ repayment of the discharged
           debt to the Bank based upon a mistaken belief that the debt was still owing
           constituted a voluntary payment under § 524(f) where it was made without any
           inducement or other collection action by the Bank. 133

Thus, Defendants’ statement that Plaintiff’s payments of the 2017 Ad Valorem Taxes were

voluntary (particularly where Plaintiff is actively trying to claw back the payments), and nothing

“but spontaneous,” is blatantly false. When Plaintiff paid Defendants’ invoices before realizing

that the invoices were issued in violation of the Plan and discharge injunctions, it did so under

Defendants’ threats to impose an onerous interest penalty for non-payment. 134 Indeed, Defendants’

invoices for the 2017 Ad Valorem Taxes contained the same language threatening imposition of

Wyoming’s 18% interest rate as their invoices for the 2016 Ad Valorem Taxes. 135

           The so-called “voluntary payment rule” that Defendants invoke under Texas law cannot be

squared with relevant facts of this case and the applicable provisions of the Bankruptcy Code. The

voluntary payment rule is an “equitable defense[].” 136 As explained above, equity demands that

Defendants disgorge, not retain, the Improper Distributions. If Defendants were permitted to retain

the payments under the voluntary payment rule despite violating the Plan and discharge

injunctions, creditors in all bankruptcy cases would be incentivized to invoice debtors for

discharged debts with the goal of inducing unwarranted payments free from any repercussions.

           Regardless, the principle upon which the rule is founded (“a person who receives payment

from another without any protest from the payor should be allowed to rely on use of the funds


133
      Hudson v. Cent. Bank (In re Hudson), 168 B.R. 368, 372–73 (Bankr. S.D. Ill. 1994) (emphasis added).
134
      Monroe Declaration ¶ 8.
135
      An example of Defendants’ invoices for the 2017 Ad Valorem Taxes is attached hereto as “Exhibit D.”
136
      BMG Direct Mktg., Inc. v. Peake, 178 S.W.3d 763, 770 (Tex. 2005).


                                                         31
153892.01600/117929868v.5
           Case 18-03244 Document 31 Filed in TXSB on 03/14/19 Page 34 of 37




without risking a subsequent demand for return of the payment”) is inapplicable here because

Defendants were not entitled to rely on payments of debts that they illegally procured in violation

of a confirmed plan of reorganization. 137 Accordingly, Defendants should be ordered to disgorge

the payments.

            D.       Defendants’ Alleged Reliance on the Taxes Order is Implausible on its Face.

            At the risk of belaboring the points made in Plaintiff’s Summary Judgment Motions,

Plaintiff reiterates that Defendants’ alleged reliance on the Taxes Order as a waiver of the

requirement that they file proofs of claim for the 2017 Ad Valorem Taxes is foreclosed by the

second paragraph of the order:

            [N]othing in this Interim Order shall be deemed: (a) an admission as to the validity
            of any prepetition claim against a Debtor entity; (b) a waiver of Vanguard’s rights
            to dispute any prepetition claim on any grounds; (c) a promise or requirement to
            pay a prepetition claim; (d) an implication or admission that any particular claim is
            of a type specified or defined in the Motion or any order granting the relief
            requested by this Motion; (e) a request or authorization to assume any prepetition
            agreement, contract, or lease pursuant to section 365 of the Bankruptcy Code; or
            (f) a waiver of Vanguard’s rights under the Bankruptcy Code or any other
            applicable law. 138

The plain language of the Taxes Order demonstrates the unreasonableness of Defendant’s reliance

on the Taxes Order to toll the Government Bar Date or otherwise obviate the need for Defendant

to file a proof of claim for the 2017 Ad Valorem Taxes.

            More importantly, Defendants’ own arguments demonstrate that they understood the

circumstances pursuant to which the order was entered and which render their post-confirmation

reliance on the order for the validity of the payments absurd. Defendants correctly state that “[a]t

the commencement of their cases, the Debtors lost the authority to pay those 2017 ad valorem



137
      Id. at 772; see also section III.D below discussing Defendants’ baseless allegations of reliance on the Taxes Order.
138
      Taxes Order ¶ 2.


                                                            32
153892.01600/117929868v.5
           Case 18-03244 Document 31 Filed in TXSB on 03/14/19 Page 35 of 37




taxes owed to each County, stayed by the Bankruptcy Code from payment [of] prepetition claims

absent further order of the Court.” 139 Indeed, the Debtors’ motion for entry of the order was made

pursuant to section 363(b) of the Bankruptcy Code, which permits debtors-in-possession to use

property of the estate. 140 However, upon confirmation, property of the estate vested in the

Reorganized Debtors and the authorizations contained in the order became moot; the Reorganized

Debtors were free from the restrictions imposed upon use of property of the estate. Even if the

Taxes Order were not moot, it would have been superseded by the treatment of prepetition claims

provided for in the Plan, which was in “complete satisfaction, discharge, and release” of those

claims. 141 Thus, Defendants’ attempts to reconcile the Taxes Order and the Plan are inconsistent

with the language of both. 142

           Finally, this Court has already rejected Defendants’ exact argument that the Taxes Order

authorized payment of the 2017 Ad Valorem Taxes: “Now I agree with Mr. Grogan, the tax motion

did not authorize the payment of these. The plan controlled, it took over the tax motion.”143

                                                   CONCLUSION

           WHEREFORE, Vanguard respectfully requests that the Court (i) deny Defendants’

Motions for Summary Judgment and (ii) grant Plaintiff such further and other relief as is just and

equitable.




139
      E.g., Johnson Motion ¶ 54.
140
      Taxes Motion ¶ 27.
141
   Plan § VIII.B (emphasis added); see also id. § XII.G (“Except as otherwise indicated, the Plan supersedes all
previous and contemporaneous negotiations, promises, covenants, agreements, understandings, and representations
on such subjects, all of which have become merged and integrated into the Plan.”).
142
   See, e.g., Campbell Motion, at 44 (“[T]he Final Order Authorizing Tax Payments provided the basis on which the
Debtors may pay tax claims; the Confirmation Order and Plan set forth the basis on which the Debtors’ estates must
pay tax claims.”).
143
      Hr’g Tr. at 91:23–25, Feb. 5, 2018 (attached hereto as “Exhibit E”).


                                                            33
153892.01600/117929868v.5
        Case 18-03244 Document 31 Filed in TXSB on 03/14/19 Page 36 of 37




Dated: March 14, 2019                   BLANK ROME LLP

                                        /s/ James T. Grogan
                                        James T. Grogan, Esq. (Tex. Bar No. 24027354)
                                        717 Texas Avenue
                                        Houston, Texas 77002
                                        Telephone: (713) 228-6601
                                        Facsimile: (713) 228-6605

                                        Matthew E. Kaslow (admitted pro hac vice)
                                        One Logan Square
                                        130 North 18th Street
                                        Philadelphia, PA 19103
                                        Telephone: (215) 569-5500
                                        Facsimile: (215) 569-5555

                                        Attorneys for Vanguard Operating, LLC




                                       34
153892.01600/117929868v.5
        Case 18-03244 Document 31 Filed in TXSB on 03/14/19 Page 37 of 37




                                  CERTIFICATE OF SERVICE

        I certify that on March 14, 2019, I caused a copy of the foregoing document to be served

by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern

District of Texas on Defendant.


                                                    /s/ Matthew E. Kaslow
                                                    Matthew E. Kaslow




153892.01600/117929868v.5
